Exhibit 10.2

 

Amendment to the Employment Agreement of Mark Goldwasser

 

This Amendment (this “Amendment”) to the Employment Agreement between National
Holdings Corporation, a Delaware corporation (the “Company”) and Mark Goldwasser
(the “Executive”), as dated as of July 1, 2008, as amended as of November 23,
2009, as modified on November 23, 2009 and amended on June 20, 2013 including
the Annexes thereto, and as amended on the date hereof (the “Agreement”), is
entered into and effective on the 1st day of October, 2015.

 

WHEREAS, the parties desire to amend the Agreement. Terms not otherwise defined
herein shall have the meaning set forth in the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.     The Term of the Agreement shall end on March 31, 2016.

 

2.     The Term of the Agreement shall be extended for successive 30 day periods
(“Additional Period”) after March 31, 2016 unless one of the parties to the
Agreement, at least five days prior to the end of the then current Additional
Period, advises the other party that he or it, as the case may be, no longer
wishes to extend the Term of the Agreement.

 

3.     For the avoidance of doubt, this Amendment shall not entitle the
Executive to claim any breach by the Company of any provisions of the Agreement,
including without limitation, not extending or renewing the Agreement on
substantially the same terms.

 

4.     If the Agreement terminates or ends or is not extended for any reason
other than the termination by the Executive prior to March 31, 2016 without Good
Reason, the Executive shall be entitled to a payment of $400,000 payable pro
rata over a twelve month period beginning on the date the Agreement so
terminates, ends or is not extended. Payments shall be made in accordance with
the Company’s normal payroll practices.

 

Except as specifically amended hereby, the Agreement shall remain in full force
and effect.

 

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth below.

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

 

/s/ Robert B. Fagenson

 

 

By: Robert B. Fagenson

 

 

Its: Chief Executive Officer

 

  Date: October 1, 2015           EXECUTIVE                 /s/ Mark Goldwasser
    By: Mark Goldwasser     Date: October 1, 2015  

 